Citation Nr: 1412004	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left elbow disorder, to include as secondary to service-connected left shoulder disability.

2.  Entitlement to service connection for left hand disorder, to include as secondary to service-connected left shoulder disability.

3.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1977 to December 1981, and had subsequent Reserve service including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

In December 2012, this matter came before the Board on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran provided testimony at a June 2011 Travel Board hearing before the undersigned in St. Petersburg, Florida.  A hearing transcript is associated with the claims folder.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court endorsed an October 2013 joint motion for remand (JMR), vacated a December 2012 Board decision that denied service connection for left hand, left elbow, and cervical spine disorders on direct and secondary bases, and remanded the matters for compliance with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The October 2013 JMR agreed that the Board relied on medical evidence insufficient to determine entitlement to service connection on direct and secondary bases.  The Board remands to afford the Veteran another VA examination to obtain medical opinions to assist in determining whether the left hand, left elbow, and cervical spine disabilities are at least as likely as not related to an incident of service, to include a July 2002 fall from a golf cart, or may be caused or aggravated by the service-connected left shoulder impingement syndrome.  

Accordingly, the issues of service connection for cervical spine disorder, left elbow disorder, and left hand disorder are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to obtain opinions as to the following questions: 

a) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that left hand, left elbow, and cervical spine disorders had their onset during service or are otherwise related to the Veteran's military service, to include a July 2002 fall from a golf cart? 

b) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected left shoulder impingement syndrome caused the Veteran's left hand, left elbow, and cervical spine disorders? 

c) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected left shoulder impingement syndrome aggravated (i.e., permanently worsened in severity beyond the normal progression) the Veteran's left hand, left elbow, and cervical spine disorders? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation and the degree of additional disability resulting from the aggravation. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

The claims folder should be made available to and reviewed by the examiner.  The examiner should provide the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why.

2.  Then, the RO should readjudicate the issues on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


